Exhibit 10.1 Information Concerning Executive Compensation It has been the policy of Leucadia National Corporation (the “Company”) since the current management took over in 1978 to emphasize performance based compensation through the payment of discretionary bonuses. On January 9, 2012, the Company’s Board of Directors, upon the recommendation of the Compensation Committee in consultation with Ian M. Cumming, Chairman of the Board, and Joseph S. Steinberg, President of the Company, approved annual salary increases (effective January 1, 2012) and discretionary 2011 cash bonuses for each of the Company’s executive officers who were included as named executive officers in the Company’s 2011 proxy statement (other than Mr. Cumming and Mr. Steinberg1 ). Name Base Salary in 2012 Bonus Award for 20112 Thomas E. Mara Joseph A. Orlando Justin R. Wheeler 1 Consistent with past practice, bonuses for 2011 for Messrs. Cumming and Steinberg will be considered by the Compensation Committee of the Board of Directors at the Board of Directors meeting to be held following the Company’s 2012 annual meeting of shareholders. 2 Includes an annual holiday bonus paid to all employees based on a percentage of salary of $11,130 for Mr.Mara, $10,140 for Mr. Orlando and $9,180 for Mr. Wheeler.
